Appeal by defendant from an order of the County Court, Suffolk County (Doyle, J.), dated February 27, 1981, which directed that “all official records and papers sealed under Suffolk County District Court C.C. No. 78-373417, be made available to the "Suffolk County Police Department and District Attorney’s Office of Suffolk County”. Order affirmed, without costs or disbursements. The instant application to unseal certain records, was a collateral aspect of a terminated criminal proceeding, and is civil in nature (see Matter of Hynes v Karassik, 47 NY2d 659). Accordingly, an appeal lies from the final order entered by the County Court. The provisions of CPL 160.50 (subd 1, pars [a], [b], [c]), which require the return of records and the sealing of records, are applicable after the final termination of a criminal action in favor of the accused. The dismissal, for insufficiency, without prejudice to the People, of two informations filed against the defendant did not result in the final termination of the criminal actions in favor of the defendant as such termination is defined in CPL 160.50 (subd 2). Accordingly, the sealing order dated January 29,1980 was apparently in error, and the County Court properly made-available to the People the sealed records (see Ciraulo v Dillon, 108 Misc 2d 751). Lazer, J. P., Gulotta, Cohalan and Bracken, JJ., concur.